 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
      ARTHUR RONESS,                                    Case No. C18-1030 RSM
 8
                     Plaintiff,                         ORDER DENYING PLAINTIFF’S
 9                                                      MOTION TO COMPEL AND DENYING
                         v.                             DEFENDANT’S MOTION FOR ENTRY
10                                                      OF PROTECTIVE ORDER
      T-MOBILE USA, INC., a Delaware
11    Corporation,

12                   Defendant.

13

14          This matter comes before the Court on Plaintiff Arthur Roness’s Fed. R. Civ. P. 37(a)

15   Motion to Compel information related to Defendant T-Mobile USA, Inc. (“T-Mobile”)’s third-

16   party contract vendors that provided T-Mobile with “rack and stack” support at the Snoqualmie

17   Data Center. Dkt. #34. T-Mobile opposes Plaintiff’s Motion and requests entry of a protective

18   order. Dkt. #46. A full summary of the case is not necessary given this Court’s earlier orders

19   on parties’ dispositive motions. See Dkts. #54, #55.

20          For the reasons set forth below, Plaintiff’s Motion to Compel is DENIED and T-

21   Mobile’s Motion for Entry of a Protective Order is DENIED as moot.

22

23   ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND DENYING DEFENDANT’S
     MOTION FOR ENTRY OF PROTECTIVE
     ORDER
     PAGE - 1
 1                                          I.     BACKGROUND

 2          Plaintiff’s Requests for Productions Nos. 10 and 11 request the following information

 3   related to T-Mobile’s third-party contractors at the Snoqualmie Data Center:

 4          REQUESTS FOR PRODUCTION NO. 10: Please produce all communication
            documents, including emails, notes, correspondence, etc. that any of your
 5          employees, including but not limited to Robert Okrie, Robert Gray, Jason Evans
            had with your contract vendors, including but not limited to Blue Stream
 6          Professional Services, Tek Systems, General Data Telecom (GDT), JLL, Facility
            Tech related to “purchasing hours” or utilizing the contract vendors services for
 7          purposes of Rack and Stack support at the Snoqualmie Data Center between 2015
            and 2019 .
 8
            REQUESTS FOR PRODUCTION NO. 11: For all contract vendors that
 9          provided you with Rack and Stack support at your Snoqualmie Data Center
            between 2015 and 2019, please produce all documents, including but not limited
10          to invoices, purchase orders, contract agreements, order requests, payment
            sheets/logs, time usage logs, etc., which would show how you much you utilized
11          the vendors’ services, how much the vendor charged you for its services, how
            much you paid the vendors for their services, the time periods you utilized the
12          vendors’ services, how many hours you purchased from the vendors, the services
            to be performed by the vendors’ workers, etc.
13
     Dkt. #35-2 at 2-4.     T-Mobile objected to both requests on the basis of relevance and
14
     proportionality. Id.
15
                                             II.     DISCUSSION
16
            A. Standard of Review
17
            “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
18
     party’s claim or defense and proportional to the needs of the case, considering the importance of
19
     the issues at stake in the action, the amount in controversy, the parties’ relative access to
20
     relevant information, the parties’ resources, the importance of the discovery in resolving the
21
     issues, and whether the burden or expense of the proposed discovery outweighs its likely
22
     benefit.” Fed. R. Civ. P. 26(b)(1). Information within this scope of discovery need not be
23   ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND DENYING DEFENDANT’S
     MOTION FOR ENTRY OF PROTECTIVE
     ORDER
     PAGE - 2
 1   admissible in evidence to be discoverable.      Id.   “District courts have broad discretion in

 2   determining relevancy for discovery purposes.” Surfvivor Media, Inc. v. Survivor Prods., 406

 3   F.3d 625, 635 (9th Cir. 2005) (citing Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)). If

 4   requested discovery is not answered, the requesting party may move for an order compelling

 5   such discovery. Fed. R. Civ. P. 37(a)(1). The party that resists discovery has the burden to

 6   show why the discovery request should be denied. Blankenship v. Hearst Corp., 519 F.2d 418,

 7   429 (9th Cir. 1975).

 8          B. Production of Third-Party Contractor Information

 9          Plaintiff argues that the requested materials are relevant to proving two elements of his

10   claim that T-Mobile failed to reasonably accommodate his disability: (1) Plaintiff would have

11   been able to perform the essential functions of the job in question with reasonable

12   accommodation; and (2) T-Mobile failed to reasonably accommodate Plaintiff’s impairment.

13   Dkt. #34 at 3 (citing RCW 49.60.040(7); WPI 330.33).

14          To the extent that Plaintiff’s Motion seeks to compel information showing that on-call

15   rotation is not an “essential function” of his Senior Technician job at Snoqualmie, this issue is

16   moot in light of the Court’s order dated July 9, 2019. See Dkt #55 (Finding that, as a matter of

17   law, on-call availability was an “essential function” of Plaintiff’s Senior Technician position at

18   Snoqualmie). Accordingly, the Court will consider Plaintiff’s remaining arguments for why T-

19   Mobile should be compelled to produce records related to third-party contractors.

20          Plaintiff also argues that the requested materials are relevant to demonstrating the

21   reasonableness of Plaintiff’s accommodation at Snoqualmie, given that contractors were already

22   performing on-call duties and therefore could be delegated Plaintiff’s on-call rotation. Dkt. #34

23   ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND DENYING DEFENDANT’S
     MOTION FOR ENTRY OF PROTECTIVE
     ORDER
     PAGE - 3
 1   at 6. However, this issue is also moot in light of the Court’s previous Order, Dkt. #55. Because

 2   the Court already determined that on-call availability was an “essential function” of Plaintiff’s

 3   position, it cannot find that Plaintiff’s accommodation—permanent reassignment of his on-call

 4   rotation—would have been reasonable. A “reasonable accommodation” is defined by the Equal

 5   Employment Opportunity Commission as: “Modifications or adjustments to the work

 6   environment, or to the manner or circumstances under which the position held or desired is

 7   customarily performed, that enable a qualified individual with a disability to perform the

 8   essential functions of that position”). 29 C.F.R. § 1630.2(o)(1)(ii) (emphasis added). A request

 9   is unreasonable on its face if it requires an employer “to exempt an employee from performing

10   essential functions or reallocate essential functions to other employees.” Edwards v. Tacoma

11   Pub. Sch., 275 F. App'x 629, 631 (9th Cir. 2008) (internal citations omitted). See also Babiak v.

12   State ex rel. ITS Dep’t of Taxation, 554 F. Supp. 2d 1187 (9th Cir. 2008) (accommodation

13   unreasonable under Americans with Disabilities Act where it exempted employee from

14   performing essential functions or reallocated those functions to other employees). For that

15   reason, Plaintiff’s request to reallocate an essential function of his job to third-party contractors

16   is unreasonable on its face. Accordingly, his request for materials in support of this claim is

17   moot.

18           Lastly, Plaintiff’s reply brief argues that the requested materials are relevant to

19   challenging T-Mobile’s affirmative defense that accommodating Plaintiff at Snoqualmie would

20   create undue hardship. Dkt. #48 at 3-5. This argument is not properly before the court, given

21   that parties cannot introduce new arguments in a reply brief. Tile Tech, Inc. v. Appian Way Sales,

22   Inc., C17-1660JLR, 2018 WL 2113958, at *4 (W.D. Wash. May 8, 2018) (“A district court cannot

23   ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND DENYING DEFENDANT’S
     MOTION FOR ENTRY OF PROTECTIVE
     ORDER
     PAGE - 4
 1   consider arguments raised for the first time in a reply brief.”) (internal citations omitted). However,

 2   even if this argument was timely raised, T-Mobile’s “undue hardship” affirmative defense is moot in

 3   light of the Court’s finding that Plaintiff’s proposed accommodation was unreasonable on its face.

 4          C. T-Mobile’s Request for Protective Order

 5          T-Mobile requests that the Court enter a protective order prohibiting discovery regarding

 6   T-Mobile’s use of its third-party contractors. Dkt. #46 at 8. Federal Rule of Civil Procedure

 7   26(c) authorizes the Court to enter a protective order “to protect a party or person from annoyance,

     embarrassment, oppression, or undue burden or expense” that would result from the disclosure of
 8
     certain discovery. Fed. R. Civ. P. 26(c)(1)(A). T-Mobile argues that a protective order is necessary
 9
     to protect its counsel from the time and expense of searching for emails with the names of third-
10
     party contract vendors and reviewing responsive documents. Dkt. #46 at 9. By denying Plaintiff’s
11
     Motion to Compel, the Court finds that this Order accomplishes what T-Mobile requests—denying
12
     Plaintiff discovery of material related to T-Mobile’s use of its third-party vendors. Accordingly, the
13
     Court denies T-Mobile’s request for a protective order at this time.
14
                                               III.    CONCLUSION
15
            Having reviewed the relevant briefing, the declarations and exhibits attached thereto,
16
     and the remainder of the record, the Court hereby finds and ORDERS that Plaintiff’s Motion to
17
     Compel (Dkt. #34) is DENIED; and Defendant’s Motion for Entry of a Protective Order (Dkt.
18
     #46) is DENIED as moot.
19
            DATED this 11th day of July 2019.
20

21

22
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
23   ORDER DENYING PLAINTIFF’S MOTION TO
     COMPEL AND DENYING DEFENDANT’S
     MOTION FOR ENTRY OF PROTECTIVE
     ORDER
     PAGE - 5
